

115 HR 2290 IH: Family-Based Care Services Act of 2017
U.S. House of Representatives
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2290IN THE HOUSE OF REPRESENTATIVESMay 2, 2017Ms. DeLauro (for herself, Mr. Cole, Mr. Mullin, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide a standard definition of therapeutic family care services in Medicaid. 
1.Short titleThis Act may be cited as the Family-Based Care Services Act of 2017. 2.Inclusion of therapeutic family care as medical assistance (a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— 
(1)in subsection (a)— (A)in paragraph (28), by striking and at the end; 
(B)by redesignating paragraph (29) as paragraph (30); and (C)by inserting after paragraph (28) the following new paragraph: 
 
(29)therapeutic family care services described in subsection (ee); and; and (2)by adding at the end the following new subsection: 
 
(ee) 
(1)For purposes of subsection (a)(29), subject to subparagraph (C), therapeutic family care services described in this subsection are services provided for children who have not attained age 21, and who, as a result of mental illness, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, need the level of care provided in an institution (including a psychiatric residential treatment facility) or nursing facility the cost of which may be reimbursed under the State plan but who can be cared for or maintained in a community placement, through a qualified therapeutic family care program described in paragraph (2). (2)A qualified therapeutic family care program described in this paragraph is a program that— 
(A)not later than 3 years after the date of enactment of this subsection, is licensed by the State and accredited by the Joint Commission on Accreditation of Health­care Organizations, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or by any other independent, not-for-profit accrediting organization approved by the Secretary; (B)provides structured daily activities, including the development, improvement, monitoring, and reinforcing of age-appropriate social, communication and behavioral skills, trauma-informed and gender-responsive services, crisis intervention and crisis support services, medication monitoring, counseling, and case management, and may furnish other intensive community services; and 
(C)provides biological parents, relative and kinship caregivers, adoptive parents, and foster family homes with specialized training and consultation in the management of children with mental illness, trauma, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, the impact of trauma on child and caregiver, and specific additional training on the needs of each child provided such services, including needs related to substance abuse by the child or caregiver. (3)In making coverage determinations under paragraph (1), a State may employ medical necessity criteria that are similar to the medical necessity criteria applied to coverage determinations for other services and supports under this title. 
(4)The services described in this subsection do not include the training referred to in paragraph (2)(C).. (b)Effective dateThe amendments made by subsection (a) shall apply to calendar quarters beginning on or after the date of enactment of this Act. 
